Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered March 21, 2011, which denied defendants’ motion to dismiss the complaint or, in the alternative, for summary judgment dismissing the action, unanimously re*414versed, on the law, without costs, and the complaint dismissed in its entirety. The Clerk is directed to enter judgment accordingly.
The City defendants established their entitlement to summary judgment dismissing the claims for false arrest, false imprisonment, and malicious prosecution. The testimony of the police officers that plaintiff was positively identified by three witnesses based on a photo array, as well as the police records memorializing the identifications, established that plaintiffs arrest was supported by probable cause, and plaintiffs opposition failed to raise a triable issue of fact (see Mendoza v City of New York, 90 AD3d 453 [2011]; Paredes v City of New York, 73 AD3d 465 [2010]). Plaintiffs remaining tort claims and claims pursuant to 42 USC § 1983 should also have been dismissed (see Leftenant v City of New York, 70 AD3d 596, 597 [2010]). Concur— Mazzarelli, J.P., Acosta, Renwick and Richter, JJ.